Per Curiam.
Plaintiff in error was convicted under an indictment charging carnal abuse and indecent assault.
There are but two questions urged—
1. Error in permitting the complaining witness Elizabeth Jess, a girl of eleven years of age, to be sworn and testify.
We are satisfied that the trial court was well within its discretion in taking the action complained of, and there was therefore no error.
2. That the verdict is against the weight of the evidence.
This ground is not before us, as the record presents no such assignment of error nor specification of cause, and. further because the state of the case does not contain the certificate of the trial judge necessary'' to bring the matter before us under section 136 of the Criminal Procedure act.
The judgment below is therefore affirmed.